Name: Commission Regulation (EEC) No 1217/84 of 2 May 1984 amending for the fourth time Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest intended for specific uses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 5 . 84 Official Journal of the European Communities No L 117/ 15 COMMISSION REGULATION (EEC) No 1217/84 of 2 May 1984 amending for the fourth time Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest intended for specific uses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1603/83 of 14 June 1983 laying down special measures for the disposal of dried grapes and dried figs from the 1 98 1 harvest held by storage agencies ('), and in particular Article 1 (5) thereof, Whereas Article 8 of Commission Regulation (EEC) No 2108/83 (2), as last amended by Regulation (EEC) No 467/84 (3), provides that the provisions of Commis ­ sion Regulation (EEC) No 1687/76 (4), as last amended by Regulation (EEC) No 978/84 (*), apply to products sold pursuant to Regulation (EEC) No 21 08/83 ; Whereas Article 13 ( 1 ) of Regulation (EEC) No 1687/76 lays down that a processing security shall be lodged with the intervention agency of the Member State in which processing is to take place or to commence ; Whereas the processing security referred to in Article 5 (2) (a) of Regulation (EEC) No 2108/83 must not be released by instalments ; Whereas ensuring compliance with that condition may create administrative complications when processing takes place in two or more Member States ; whereas to remedy this situation the processing security should in such cases be lodged in the Member State in which the products are removed from stock ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 8 ( 1 ) of Regulation (EEC) No 2108/83 is hereby replaced by the following : ' 1 . The provisions of Regulation (EEC) No 1687/76 shall apply to products sold pursuant to this Regulation . However, by way of derogation from Article 13 ( 1 ) and (5) of Regulation (EEC) No 1687/76 the security referred to in Article 5 (2) (a) of this Regu ­ lation (a) must not be released by instalments ; (b) shall , in cases where the quantity purchased is to be divided into several lots for processing in two or more Member States , be lodged with the authorities of the Member State in which the products are removed from stock.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 159, 17. 6 . 1983, p. 5. o OJ No L 204, 28 . 7 . 1983, p. 41 . (3) OJ No L 53, 24 . 2. 1984, p. 29 . (4) OJ No L 190, 14 . 7 . 1976, p. 1 . 0 OJ No L 99 , 11 . 4 . 1984, p. 11 .